Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00130-CV

                   KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                               V.

              ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01907-E

                                           ORDER
       We GRANT appellants’ September 24, 2014 unopposed second motion for an extension

of time to file their combined reply/cross-appellees’ brief. Appellants shall file their combined

reply/cross-appellees’ brief on or before OCTOBER 8, 2014. We caution appellants that no

further extension will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE